ORDER
PER CURIAM:
The Memorandum disposition, filed November 14, 2000, is hereby redesignated a PER CURIAM OPINION.
OPINION
Appellant Stephen Yagman was sanctioned for “judge shopping” by the district court under Federal Rule of Civil Procedure 11 and the court’s inherent power. The district court ordered that Yagman pay costs, including attorneys’ fees, for the prosecution of the sanctions motion. The district court ordered further that Yagman enroll in a course in legal ethics and professional responsibility given by an accredited law school, and that he report to the court both his full attendance and the grade received in the course.
Appellees stated at oral argument that they have not sought, and will not seek, to enforce the order for payment of costs. The portion of Yagman’s appeal directed to that issue is therefore moot. In addition, appellees concede that because the underlying case had already been dismissed when they sought sanctions, the district court had no power to sanction Yagman under Rule 11.
Thus, the only question before this court is whether the district court had inherent power to order that Yagman attend a course in legal ethics and responsibility. See Roadway Express, Inc. v. Piper, 447 U.S. 752, 100 S.Ct. 2455, 65 L.Ed.2d 488 (1980). Under the circumstances of this case, we do not affirm the imposition of this sanction. See Hernandez v. City of El Monte, 138 F.3d 393 (9th Cir.1998).
REVERSED.